Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:

Claims 1-18 and 21 remain pending. Claims 19-20 were previously canceled.
 Claims 1-14, 16-18 and 21 are rejected herein. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-9, 11-14, 16-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,037,810 to Pate.

Regarding claim 1, Pate discloses a fastener (fig. 1, for example) comprising:
 a body (12) including a hinge post (24,64) and a first resilient arm (34) having a first set of teeth (38); and a clamp (40) pivotably engaged with the body and including a second resilient arm (46) having a second set of teeth (52), wherein the first set of teeth face the clamp, or the second set of teeth face the body, when the clamp is in a closed state relative to the body; wherein the first set of teeth and the second set of teeth are capable of engaging engage a stud, and wherein the first set of teeth and the second set of teeth are configured to ratchetingly engage the stud when the clamp is in a closed state relative to the body.

Regarding claim 2, wherein the clamp releasably mates with the body.

Regarding claim 3, wherein: the body includes a latch receiver (25) (fig. 1),
the clamp includes a latch clip (57), and the latch clip snapably engages the latch receiver.
	
Regarding claim 5, wherein the first set of teeth face the clamp when the clamp is in a closed state relative to the body.

Regarding claim 6, wherein the first resilient arm is opposite the second resilient arm when the clamp is in a closed state relative to the body.

Regarding claim 7, wherein the clamp includes a side wall and a latch clip, wherein the latch clip includes a first resilient wall in connection with the side wall.

Regarding claim 8, wherein the latch clip further includes a second resilient wall that transitionally connects to the first resilient wall, wherein the second resilient wall is disposed laterally outward from the first resilient wall.

Regarding claim 9, wherein the first set of teeth face the second set of teeth when the clamp is in a closed state relative to the body.
Regarding claim 11, wherein the second set of the teeth face the body when the clamp is in a closed state relative to the body.

Regarding claim 12, wherein the body and the clamp define a stud cavity when the clamp is in a closed state relative to the body.

Regarding claim 13, wherein the clamp includes a hinge socket (54) and the hinge post is pivotally engaged with the hinge socket.

Regarding claim 14, wherein:

the body includes a hinge tongue (22),

the body defines a hinge pocket (25),

the clamp includes a hinge post (57), and

the hinge post is disposed in the hinge pocket and pivotably engages the hinge tongue.

Regarding claim 16, Pate discloses a fastener, comprising:

a clamp (10) including a hinge post (64) a first resilient arm (34) having a first set of teeth (38); and

a body (40) pivotably engaged with the clamp at the hinge post (64) (figs. 4-5), and having an upper wall (46), wherein the first set of teeth face the body when the clamp is in a closed state relative to the body, and
wherein the first set of teeth is capable of engaging a stud, and

wherein the upper wall provides a hard stop to the stud.

Regarding claim 17, wherein the clamp releasably mates with the body.

Regarding claim 18, wherein the body includes a second resilient arm (46)having a second set of teeth (52).

Regarding claim 21, Pate discloses a fastener capable of retaining upon a stud, the fastener comprising:

a body (10) (fig. 1) including a first stabilizer (22) a first resilient arm (34) having a first retention feature (teeth 38); and

a clamp (40) configured to move forward the body along an axis before being pivotably engaged with the body and including a second resilient arm (46) having a second retention feature (teeth 52), wherein the clamp is configured to be pivoted into a closed position with respect to the body such that the first and second retention features engage with the stud to provide for retention of the fastener on the stud, and wherein the clamp is further configured to be pivoted into an opened position with respect to the body such that the fastener may be removed from the stud.







Claims 1-14, 16-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1,870,538 to Gerber.

Regarding claim 1, Gerber discloses a fastener (figs 1-6) comprising:
 a body (10) including a hinge post (12, 13, 30) and a first resilient arm (16-18, for example) having a first set of teeth (11); and 
a clamp (20) pivotably engaged with the body and including a second resilient arm (26-28, for example, opposite the first resilient arm) having a second set of teeth (21), wherein the first set of teeth face the clamp, or the second set of teeth face the body, when the clamp is in a closed state relative to the body; wherein the first set of teeth and the second set of teeth are capable of engaging engage a stud, and wherein the first set of teeth and the second set of teeth are configured to ratchetingly engage the stud when the clamp is in a closed state relative to the body.

Regarding claim 2, wherein the clamp releasably mates with the body.

Regarding claim 3, wherein: the body includes a latch receiver (14) (fig. 1),
the clamp includes a latch clip (40, 42), and the latch clip snapably engages the latch receiver.
	
Regarding claim 4, wherein the latch clip defines a tool pocket (see L-shaped portion on side wall 24 inside the latch clip 40, 42, figs 1-2) capable of receiving a tool to flex the latch clip to release the latch clip from the latch receiver

Regarding claim 5, wherein the first set of teeth (11) face the clamp when the clamp is in a closed state relative to the body.

Regarding claim 6, wherein the first resilient arm is opposite the second resilient arm when the clamp is in a closed state relative to the body.

Regarding claim 7, wherein the clamp (20) includes a side wall and a latch clip, wherein the latch clip includes a first resilient wall in connection with the side wall.

Regarding claim 8, wherein the latch clip (40, 42) further includes a second resilient wall that transitionally connects to the first resilient wall (creating the L-shaped as mentioned above in claim 4), wherein the second resilient wall is disposed laterally outward from the first resilient wall.

Regarding claim 9, wherein the first set of teeth face the second set of teeth when the clamp is in a closed state relative to the body.

Regarding claim 10, wherein the body further includes a loop (see open space passage between resilient arm and circle arm 15) and the loop defines a passage capable for a tie strap to insert.
Regarding claim 11, wherein the second set of the teeth face the body when the clamp is in a closed state relative to the body.

Regarding claim 12, wherein the body and the clamp define a stud cavity when the clamp is in a closed state relative to the body.

Regarding claim 13, wherein the clamp (20) includes a hinge socket (22) and the hinge post is pivotally engaged with the hinge socket.

Regarding claim 14, wherein:

the body includes a hinge tongue (12, 13),

the body defines a hinge pocket (between 12, 13),

the clamp includes a hinge post (22, 30) (fig. 4), and

the hinge post is disposed in the hinge pocket and pivotably engages the hinge tongue.

Regarding claim 16, Gerber discloses a fastener, comprising:

a clamp (10) including a hinge post (12, 13, 30) and a first resilient arm (16-18) having a first set of teeth (11); and

a body (20) pivotably engaged with the clamp at the hinge post (12, 13, 30) and having an upper wall (21, 28, fig. 4), wherein the first set of teeth face the body when the clamp is in a closed state relative to the body, and

wherein the first set of teeth is capable of engaging a stud, and

wherein the upper wall provides a hard stop to the stud.

Regarding claim 17, wherein the clamp releasably mates with the body.

Regarding claim 18, wherein the body includes a second resilient arm (24-28, for example)having a second set of teeth (21).

Regarding claim 21, Gerber discloses a fastener capable of retaining upon a stud, the fastener comprising:

a body (10) (fig. 1) including a first stabilizer (15) a first resilient arm (14-18, for example) having a first retention feature (teeth 11); and

a clamp (20) configured to move forward the body along an axis before being pivotably engaged with the body and including a second resilient arm (24-28, for example) having a second retention feature (teeth 21), wherein the clamp is configured to be pivoted into a closed position with respect to the body such that the first and second retention features engage with the stud to provide for retention of the fastener on the stud, and wherein the clamp is further configured to be pivoted into an opened position with respect to the body such that the fastener may be removed from the stud.


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments with respect to claim(s) 1, 16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632